Hughes, J., (after stating the facts.) “A conviction cannot be had in any case of felony upon the testimony of an accomplice, unless corroborated by other testimony tending to connect the defendant with the commission of the offense, and the corroboration is not sufficient if it merely shows that the offense was committed and the circumstances thereof.”- Sand. & H. Dig., sec. 3230. • There must be other evidence tending- to connect the defendant with the commission of the offense. Vaughan v. State, 58 Ark. 365; Polk v. State, 36 Ark. 117. As there is no evidence in this case tending to connect the defendant with the commission of the offense, save the statement of the accomplice, which was not corroborated as the law requires, the judgment is reversed, and the cause is remanded for a new trial.